      Case 1-18-01028-cec             Doc 25       Filed 03/11/19    Entered 03/11/19 17:01:17




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
IN RE:                                                      Chapter 7
                                                            Case Nos.
                                                            14-46442 (CEC)
                                                            17-44301 (CEC)
MICHAEL MAVASHEV and                                        (Substantively Consolidated)
MMD TRADE CORP.,

                                    Debtor.
-------------------------------------------------------X
MATTHEW C HARRISON, JR.,
Chapter 7 Trustee,

                                   Plaintiff,

-       against      -                                      Adv. Proc. No. 18-01028 (CEC)

GOLD 7 OF MIAMI, LLC and
YANIV BEN HAMO,
                                    Defendants.
--------------------------------------------------------X


                DECLARATION OF JOHN V. GOLASZEWSKI IN OPPOSITION TO
                      TRUSTEE-PLAINTIFF’S MOTION TO COMPEL

        JOHN V. GOLASZEWSKI, hereby declares, pursuant to 28 U.S.C. § 1746, the

following under the penalties of perjury:

        1.        I am affiliated with the Schiller Law Group, P.C., attorneys for defendants Gold 7

of Miami, LLC and Yaniv Ben-Hamo (collectively, “Defendants”) in the above-referenced action.

I am fully familiar with the facts and circumstances as set forth herein. I submit this Declaration in

opposition to the motion of Trustee-Plaintiff Matthew C. Harrison, Jr. (“Plaintiff”) to compel the

production of certain business records of Defendants (Dkt. 17) (the “Motion”).
       Case 1-18-01028-cec             Doc 25       Filed 03/11/19         Entered 03/11/19 17:01:17




         2.       Specifically, the Motion seeks to compel the production of “purchase journals,

sales journals, and invoices for the years January 1, 2013 through December 31, 2015” including

those relating to:

                i. GIA Certificate No. 132609027-35, a 1.43 carat diamond allegedly valued at
                   $135,850;

               ii. GIA Certificate No.2135988387, a 4.0 carat diamond allegedly valued at
                   $148,750;

              iii. A 3.70 carat diamond.

         3.       The Court should deny Plaintiff’s transparent, last-ditch effort (made on the eve of

a pre-motion conference on Defendants’ anticipated motion for summary judgment) to prolong

discovery and this case because all documents relating to the specific requests have been

produced; Mr. Hamo has testified under oath that this is the case;1the Motion is bereft of any

evidence that documents sought concerning the three specific diamonds are in Defendants’

possession, custody or control, or that Mr. Hamo’s testimony is inaccurate; and the general request

for purchase and sales journals for a two year period -- which would encompass thousands upon

thousands of pages of documents entirely irrelevant to this action -- is the definition of a fishing

expedition, which should not be countenanced by this Court.

         4.       Defendants having responded in good faith to Plaintiff’s discovery requests, and

having appeared for a deposition, the onus is on Plaintiff to provide for the court any basis for the

apparent position that Defendants are withholding documents. They have failed to do so.




         1 Annexed hereto as Exhibit A is a true and correct copy of certain portions of the transcript of the July 2,
2018 deposition of defendant Yaniv Ben-Hamo evidencing that the GIA certificates sought by the Trustee are not in
the custody, possession or control of Defendants. Submitted herewith is the March 11, 2019 Declaration of Mr. Hamo
wherein he confirms such testimony.
                                                          2
       Case 1-18-01028-cec             Doc 25       Filed 03/11/19        Entered 03/11/19 17:01:17




         5.       Plaintiff has similarly failed to demonstrate the relevance of two years of sales and

purchase journals and invoices, and thus the Motion as to those categories of documents must

similarly be denied. See Allison v. Clos-ette Too, L.L.C., No. 14 Civ. 1618(LAK)(JCF), 2015 WL

136102, at *8 (S.D.N.Y. Jan. 9, 2015) (“The burden of demonstrating relevance is on the party

seeking discovery.”). Let alone meet its burden on relevance, Plaintiff has provided no

justification whatsoever for the categories of documents sought in its plainly overbroad, unduly

burdensome and harassing general requests.

         6.       Indeed, the general requests -- which seek thousands upon thousands of unrelated

business records2 over a broad range of dates with little to no temporal proximity to the

transactions at issue -- are nothing more than an attempted fishing expedition designed to harass

Defendants, prolong discovery, and thus secure some perceived advantage in this case, and an

order of this Court should not be used as a tool for such improper purposes. See In re Biovail Corp.

Sec. Litig., 247 F.R.D. 72, 74 (S.D.N.Y. 2007) (denying motion to compel nonparty’s disclosure of

“virtually limitless financial and other information[.]”);, Koch v. Pechota, No. 10 Civ. 9152, 2012

WL 4876784, at *3 (S.D.N.Y. Oct. 12, 2012) (“[S]ome of Plaintiffs’ demands are without

limitations as to the relevant period of time or to categories of documents that are material to their

action against [the] Defendants.”); Evans v. Calise, No. 02-cv-8430, 1994 WL 185696, at *1

(S.D.N.Y. May 12, 1994) (“The party seeking discovery must make a prima facie showing that the

discovery sought is more than merely a fishing expedition.”)

         7.       Rather that providing this Court with authority for the relief sought, Plaintiff

instead baldly demands Defendants locate and produce non-existent documents that may

        2 Annexed hereto as Exhibit B is a true and correct copy of certain portions of the transcript of the July 2,
2018 deposition of defendant Yaniv Ben Hamo evidencing that defendant Gold 7 of Miami, LLC generates thousand
and thousands of invoices each year.
                                                         3
      Case 1-18-01028-cec         Doc 25      Filed 03/11/19      Entered 03/11/19 17:01:17




hypothetically support the case Plaintiff has been unsuccessfully trying to make against

Defendants for nearly a year. This is not the appropriate purpose of a motion to compel.          See,

In re Six Grand Jury Witnesses, 979 F.2d 939, 943 (2d Cir. 1992) (discovery should be limited

when it is “sought in bad faith, to harass or oppress the party subject to it, when it is irrelevant, or

when the examination is on matters protected by a recognized privilege.”).

        8.      Finally, Plaintiff alternatively seeks a finding that Plaintiff has met his prima facie

burden that the transfers alleged in the Complaint were not supported by fair consideration as

required under §§ 544 and 548 of the Bankruptcy Code. This alternative relief is unreasonable,

particularly given the patent overbreadth of the requests, Defendants have not acted with

willfulness, bad faith or fault that would be required to impose such an extraordinary finding, and

Plaintiff has offered no support for such a drastic remedy.

        9.      In this case, Plaintiff bears the burden of establishing by a preponderance of the

evidence that the transactions amounted to a constructive fraudulent transfer, and must show either

that there was not an exchange of fair value or that Defendants did not act in good faith. See

American Inv. Bank v. Marine Midland Bank, 191 A.D.2d 690, 692, 595 N.Y.S.2d 537, 538 (2d

Dep't 1993) (“The burden of proving ... the lack of fair consideration is upon the party challenging

the conveyance.”); Silverman v. Actrade Capital, Inc. (In re Actrade Fin. Tech. Ltd.),337 B.R. 791,

806 (Bankr.S.D.N.Y.2005) (“under New York law `good faith' is an integral part of the `fair

consideration' factor, and the plaintiff bears the burden of proving lack of fair consideration and by

inference lack of good faith.”). Plaintiff has had months of discovery, from Defendants and

third-parties, to meet this burden, and has failed to do so. The answer is not an order prolonging




                                                   4
      Case 1-18-01028-cec         Doc 25     Filed 03/11/19      Entered 03/11/19 17:01:17




discovery, or a fishing expedition into years and years of Defendants’ unrelated business

transactions. The answer is that the Complaint against Gold 7 and Mr. Hamo must be dismissed.

       10.     For these reasons set forth here, Defendants respectfully request that the Court deny

Plaintiff’s Motion in its entirety and grant such other and further relief as is just and proper.

Dated: New York, New York
       March 11, 2019

                                                               /s/ John V. Golaszewski
                                                               John V. Golaszewski, Esq.
                                                               Schiller Law Group, P.C.
                                                               675 Third Avenue, Suite 2400
                                                               New York, New York 10017
                                                               Tel: (212) 768-8700
                                                               Fax: (646) 205-3585
                                                               jg@asfirm.com

                                                               Attorneys for Defendants




                                                  5
